Citation Nr: 0012690	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1978 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the veteran's attempt to 
reopen his claim for service connection for a left knee 
disorder.  The veteran's notice of disagreement (NOD) was 
received in May 1999, a statement of the case (SOC) issued in 
May 1999, and the veteran's substantive appeal was received 
in July 1999.

The veteran had a videoconference Board hearing in December 
1999.  He requested that his appeal be held open for 60 days 
so that he might submit further medical evidence.  The motion 
was received in writing on December 28, 1999 and was granted.  
Subsequently, a statement dated in January 2000 from the 
veteran's private physician, Eric E. Frische, M.D., was 
received, along with a waiver of RO consideration of such 
evidence. 


FINDINGS OF FACT

1.  By rating decision in January 1993, entitlement to 
service connection for a left knee disorder was denied; a 
notice of disagreement was received, and SOC issued, but the 
veteran did not perfect the appeal. 

2.  Certain items of evidence received since the January 1993 
decision are, in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

3.  The claims file includes a medical diagnosis of current 
left knee disability, competent evidence of inservice left 
knee injury, and medical evidence of a nexus to the inservice 
left knee injury. 


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Certain items of evidence received since the January 1993 
rating decision are new and material, and the veteran's claim 
of entitlement to service connection for left knee disability 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for left knee disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for a left knee 
disorder was denied by rating decision in January 1993.  The 
veteran initiated an appeal with a timely notice of 
disagreement; however, he failed to perfect his appeal after 
the SOC was issued, and the January 1993 rating decision 
became final.  38 U.S.C.A. § 7105(c).  Applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 F.3d at 1363.  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the adverse January 
1993 decision included service medical records and a 
September 1992 VA examination with x-rays.  Service medical 
records show that the veteran was treated in December 1979 
for an injury the left knee.  He stated that he had been hit 
on the knee by the breech of the tank he was working on.  On 
examination there was no discoloration, effusion or other 
abnormalities.  The patella was freely mobile, range of 
motion was fully intact, and sensation and circulation were 
within normal limits.  All tests were negative for 
abnormalities, and diagnosis was "contusion, by history".  
Treatment was heat and no physical training for 24 hours.  
Service medical records do not show any follow-up treatment.  
At his periodic physical in September 1984, the veteran 
stated he was in good health with occasional back problems.  
The examination report states that the veteran's lower 
extremities were normal.  The only abnormality noted is a 
history of lumbosacral strain.  At his separation examination 
in June 1992, the veteran's lower extremities were again 
noted to be normal.  On his report of medical history, the 
veteran noted that he had swollen or painful joints.  He 
elaborated that both legs swell sometimes.  He did not 
indicate a history of a left knee injury or any problems 
specific to the left knee.

At his VA examination in September 1992, the veteran stated 
that he had difficulty with running and prolonged standing 
due to bilateral knee pain.  He stated that he sometimes 
developed swelling in the calves, but not the knees.  He 
denied a history of locking or instability of the knee 
joints, and denied a history of any injury to the knees.  On 
examination, the knee joints were normal in size and shape, 
had full range of motion, no crepitus, and no pain in the 
joints except with squatting.  There were no neurological 
abnormalities.  X-rays showed normal knees bilaterally.  
Diagnosis was intermittently symptomatic knees without 
objective changes on examination.

Subsequent to the January 1993 decision, the following 
relevant evidence has been associated with the claims file:  
VA outpatient treatment records, dated in August 1995; 
private medical records of Dr. Frische, dated in January 
1999; transcript of videoconference Board hearing, dated in 
December 1999; written opinion of Dr. Frische, dated in 
January 2000.

The August 1995 VA outpatient treatment records show that the 
veteran was seen for complaints of knee pain.  The veteran 
described a history of swollen knees in service.  He also 
stated he was put on a profile to stay off his feet, although 
this is not reflected in the service medical records.  On 
physical examination, there was some decrease of range of 
motion.  There was bilateral effusion, greater in the right 
than in the left.  There was some crepitus.  X-rays showed no 
abnormalities of the bilateral knees.

In January 1999, the veteran underwent an arthroscopy and 
arthroscopic debridement of the left knee, performed by Dr. 
Frische.  Diagnosis was tricompartmental degenerative 
arthritis of left knee with unstable articular cartilage 
flaps.  The operative summary stated that the veteran had a 
two-year history of difficulties and a questionable history 
of injury.  The veteran was instructed to return to the 
office for follow-up; however, the claims file does not 
contain any record of follow-up treatment.  The claims file 
does contain a letter from Dr. Frische, dated in January 
2000.  The letter states that the veteran's arthritis was 
diagnosed primarily through arthroscopy, as x-rays were 
negative for arthritis.  Dr. Frische stated that it was his 
opinion that if the veteran had a bona fide knee injury 
during active duty, then it is as likely as not that his 
current arthritic situation is related to the previous 
injury.

The veteran testified at his December 1999 videoconference 
hearing that he was treated for the in-service left knee 
injury with medication and put on a 30-day profile.  The 
veteran stated that at later times during active service he 
was treated for a back condition, and that he mentioned his 
knee problem at those times, but his knee was not treated 
specifically, and nothing was written down about it.  The 
veteran testified that he received medication for his back 
pain and it also relieved the pain in his knee.  He further 
asserted that he continued to take pain medication, such as 
over-the-counter medication throughout service and 
thereafter.  The veteran stated that the pain from the injury 
in 1979 to his left knee never went away.  He stated that the 
doctor who performed his arthroscopy told him that the 
condition of his left knee indicated a very old injury.  He 
stated that he had this statement on tape.  He was asked to 
have the tape transcribed and to submit it.  The record does 
not contain transcript of the tape.

The Board concludes that the January 2000 statement, combined 
with the surgical report dated in January 1999, are new and 
material evidence necessitating the reopening of the 
veteran's claim for service connection.  These items of 
medical evidence show that the veteran has a current left 
knee disorder, and that there is a possibility that the left 
knee disorder is related to active service.  On this basis, 
the claim is reopened.

Having determined that the claim is reopened, the Board now 
proceeds to the question of whether the claim is well 
grounded.  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony and/or lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

The statement of Dr. Frische asserts that if the veteran had 
a bona fide knee injury on active duty, then it is as likely 
as not that his current arthritis is related to such knee 
injury.  In view of service medical records which document a 
left knee injury, the Board must view Dr. Frische's opinion 
(presuming it to be true) to constitute medical evidence of a 
link or nexus to service so as to well-ground the veteran's 
claim. 


ORDER

The veteran's claim of entitlement to service connection for 
left knee disability has been reopened and is well-grounded.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand portion of this 
decision. 



REMAND

With a well-grounded claims arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with the claim.  38 U.S.C.A. § 5107(a).  In this regard, the 
Board is of the opinion that further development of the 
medical record is necessary to allow for equitable review of 
the veteran's appeal. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact Eric E. 
Frische, M.D. and request that he furnish 
a written rationale for his January 5, 
2000, opinion that if the veteran had a 
bonafide knee injury during service, then 
it is just as likely as not that his 
current arthritic situation is related to 
the previous injury.  

2.  The veteran should then be scheduled 
for a special VA examination of the left 
knee to ascertain the nature and etiology 
of any current disorder(s).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated special 
studies and tests should be accomplished, 
including x-rays if deemed medically 
advisable.  Any current left knee 
disorder(s) capable of medical diagnosis 
should be reported.  After reviewing the 
claims file (to specifically include the 
opinion(s) of Dr. Frische) and after 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as like as not that the 
current left knee disorder(s) is causally 
related to the left knee injury 
documented during service.  A detailed 
rationale, including reasons why the 
examiner either agrees with or disagrees 
with Dr. Frische's opinion, should be 
furnished.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine on the merits whether service 
connection for left knee disability is 
warranted under applicable laws and 
regulations (including 38 U.S.C.A. 
§ 5107(b) which is applicable to a review 
of the merits).  If the benefit sought 
remains denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure that the duty to 
assist the veteran is met.  The veteran and his 
representative have the right to furnish additional evidence 
and argument in support of the issue on appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

